 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-00118-GEB
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   LEON CURRIE FIELDS, JR.,                           DATE: November 2, 2018
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on November 2, 2018.

21          2.     By this stipulation, the parties now move to continue the status conference until

22 November 16, 2018, and to exclude time between November 2, 2018, and November 16, 2018, under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes hundreds of pages of discovery, financial reports and other documents. All of this

27          discovery has been either produced directly to counsel and/or made available for inspection and

28          copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendant desires additional time to consult with his client and to

 2          compare the fact in this discovery with the proposed disposition in the case. In particular,

 3          counsel requires time to apply the proposed sentencing guidelines to the proposed plea

 4          agreement to confirm whether trial preparation should continue.

 5                 c)      Counsel for defendant believes that failure to grant the above-requested

 6          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7          into account the exercise of due diligence.

 8                 d)      The government does not object to the continuance.

 9                 e)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of November 2, 2018 to November

14          16, 2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

15          Code T4] because it results from a continuance granted by the Court at defendant’s request on

16          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

17          best interest of the public and the defendant in a speedy trial.

18          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.
21          IT IS SO STIPULATED.

22

23
      Dated: November 9, 2018                                 MCGREGOR W. SCOTT
24                                                            United States Attorney
25
                                                              /s/ PAUL HEMESATH
26                                                            PAUL HEMESATH
                                                              Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
     Dated: November 9, 2018                        /s/ PHILIP COZENS
 1                                                  PHILIP COZENS
                                                    Counsel for Defendant
 2
                                                    Leon Currie Fields, Jr.
 3

 4                                      FINDINGS AND ORDER

 5        IT IS SO FOUND AND ORDERED.

 6         Dated: November 15, 2018

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
